Citation Nr: 0103653	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  95-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a neck injury, claimed as muscle spasms.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a jaw 
disorder due to the residuals of a dental injection.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for the residuals of 
keloid removal, bilateral earlobes, to include whether a 
timely substantive appeal was submitted to perfect the 
appeal.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

On multiple occasions, the Board remanded various issues for 
the purpose of scheduling hearings, and for additional 
development and clarification.  The Board finds that the 
issues with respect to service connection on the basis of new 
and material evidence are now ready for appellate review.  In 
addition, the issue of entitlement to service connection for 
the residuals of keloid removal of the ears, recently 
remanded for consideration of the timeliness of a substantive 
appeal, will be dismissed for lack of jurisdiction.  Finally, 
the remaining issue of entitlement to service connection for 
an acquired psychiatric disorder will be discussed only in 
the REMAND section of this Board decision.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a neck injury, claimed as muscle spasms, and for 
a jaw disorder due to the residuals of a dental injection by 
rating decision dated in September 1987.  The appellant was 
provided notice.

2.  The RO's September 1987 decision represents the last 
final disallowance of entitlement to service connection for 
those disorders on any basis.

3.  The evidence submitted since the RO's September 1987 
decision, which includes the veteran's written statements and 
sworn testimony, VA outpatient treatment records, and private 
medical records, in an attempt to reopen her claims for 
service connection, does not bear directly and substantially 
on the issues on appeal.

4.  The RO denied entitlement to service connection for the 
residuals of keloid removal by rating decision dated in March 
1995.  The veteran filed a notice of disagreement in June 
1995.

5.  A statement of the case was issued in November 1998, and 
the veteran notified of her appellate rights.

6.  The veteran did not file a formal appeal within the 60 
days from the date the RO mailed the Statement of the Case or 
within the remaining one year period from the date of the 
mailing of the notification of the rating decision, nor did 
she request an extension of time in order to do so.

7.  In May 1999, the veteran's service organization 
representative submitted a Statement of Accredited 
Representation in Appealed Case, one year after the appeal 
period had expired.



CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's September 
1987 decision denying entitlement to service connection for 
the residuals of a neck injury, claimed as muscle spasms, 
does not bear directly and substantially on the matter under 
consideration; therefore, it is not new and material and the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The evidence submitted subsequent to the RO's June 1987 
decision denying entitlement to service connection for a jaw 
disorder due to the residuals of a dental injection does not 
bear directly and substantially on the matter under 
consideration; therefore, it is not new and material and the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  The veteran did not file a timely Substantive Appeal with 
respect to the issue of entitlement to service connection for 
the residuals of keloid removal, bilateral earlobes, and the 
claim is dismissed for lack of jurisdiction.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Entitlement to Service Connection on the Basis 
of New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
clarified the standard to be used for determining whether new 
and material evidence has been submitted.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999).

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO denied entitlement to service connection 
for muscle spasms in the neck and for the residuals of an 
injection from a needle with jaw pain by decision dated in 
September 1987, following review of the evidence then of 
record to include the veteran's service medical records, VA 
examinations, and outpatient treatment records.  The 
appellant was provided notice and there was no timely 
disagreement therewith.  Therefore, that decision became 
final.  In September 1993, the veteran applied to reopen the 
claim of entitlement to service connection for neck spasms 
and jaw pain from a needle injection.  In support of her 
claim, she submitted additional evidence including written 
statements, outpatient treatment records, private medical 
records, and hearing testimony.  This appeal is before the 
Board from the veteran's unsuccessful attempt to reopen her 
claims for entitlement to service connection based on this 
additional evidence.

The first items for additional consideration include employee 
health records dated from 1988-1991 showing treatment for a 
splinter under her nail, dermatitis, pain in the lower leg, a 
work injury, gastritis, hepatitis vaccination, and right knee 
pain.  One notation dated in June 1988 reflects that the 
veteran was "still working" with neck pain and was noted to 
have a cervical spasm.  The clinical assessment was cervical 
strain.  However, there were no notes dated prior to June 
1988 reflecting whether she has sustained any kind of injury 
and no reference made to military service.  In addition, the 
veteran submitted private medical records dated in the early 
1990s showing treatment for an upper respiratory infection, 
gynecological problems, a one-day history of shooting pain 
down her left arm with a probable diagnosis of 
musculoskeletal pain, skin rash, and anemia.  While new, as 
it was not previously of record, this evidence is not 
material as it does not reflect the disorders for which the 
veteran seeks service connection nor does it indicate a 
causal relationship between the veteran's complaints of neck 
pain at work or shoulder pain and military service.  Thus, to 
the extent the records show complaints of neck and shoulder 
pain, it is not probative as to the issue of etiology or 
service connection.

The next item submitted in support of the veteran's claim 
includes treatment for a one week history of right jaw 
swelling in March 1994, July 1996, and December 1998 and was 
variously diagnosed with pharyngitis, parotiditis vs. 
abscess, and chronic parotiditis.  She reported that the 
condition started in service after she received dental work 
and the condition had intermittently flared since.  While 
new, this evidence is not probative as it does not show that 
her jaw complaints were related to an in-service occurrence 
or event except as by the history given by the veteran.  
However, the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  
Thus, the Board finds that this evidence is not sufficient to 
reopen her claim.  In addition, she submitted a summary of 
hospitalization reflecting that she was hospitalized for a 
urinary tract infection in October 1992.  While new, this is 
not probative on the issues currently before the Board.

Additional evidence for consideration includes the veteran's 
testimony at a personal hearing in September 1995.  She 
testified that she was involved in an automobile accident in 
1976 during military service and was diagnosed with a muscle 
spasm.  She admitted that she did not have any additional 
treatment during service but reflected that she desired to 
reenlist and did not want to continue to take the Valium 
which had been prescribed after the accident.  She noted that 
she was currently having symptoms but was not being treated.  
With respect to her jaw problems from a needle injection, she 
reported that she was erroneously given a Lidocaine injection 
and was hospitalized for one day.  She had follow-up care in 
service for pain and swelling but they could not find 
anything wrong.  She reported pain and swelling of the jaw 
and now one side of her jaw was larger than the other and she 
could not chew on one side.  She related that she was told 
that it could have been that they hit a nerve in service and 
caused the problems.  However, the Board finds that her 
testimony is essentially repetitive of the veteran's 
contentions all along.  By all accounts, the RO considered 
the veteran's service medical records and her contentions at 
the time service connection was initially denied.  
Accordingly, the Board concludes that the hearing testimony 
is not "new" and "material" to reopen her claims as 
required under the applicable statutory and regulatory 
provisions.

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claims 
for entitlement to service connection for the residuals of a 
neck injury, claimed as muscle spasms, and entitlement to 
service connection for a jaw disorder due to the residuals of 
a dental injection are not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  

II.  Entitlement to Service Connection for the Residuals of 
Keloid Removal, Bilateral Earlobes

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200 
(2000).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a Statement of the Case addresses 
several issues, the appeal must either indicate that it is 
being perfected as to all issues or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (2000).  
Additionally, a veteran may request an extension of the 60-
day period for filing a Substantive Appeal for good cause.  
The request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for 
filing the Substantive Appeal. 38 C.F.R. §§ 20.202, 20.303 
(2000).

In this case, the RO denied entitlement to service connection 
for the residuals of keloid removal by rating decision dated 
in March 1995.  The veteran filed a notice of disagreement in 
June 1995.  By remand dated in September 1997, the Board 
noted that a statement of the case has not yet been issued.  
Thereafter, the RO issued a statement of the case in November 
1998.  The veteran was informed she had sixty days from the 
mailing of the Statement of the Case or the remainder of the 
one year period from the mailing of the rating decision, 
which ever was later, in which to file a Substantive Appeal.  
38 C.F.R. § 20.302 (2000).  In this case, the latest date the 
veteran had to file a Substantive Appeal was January 1999.  

A review of the record discloses no evidence of a timely 
Substantive Appeal with respect to the issue of the residuals 
of keloid removal, nor any correspondence from the veteran or 
her representative which could be reasonably construed as 
such, nor is there any evidence of record of a request for an 
extension of the 60 day time period.  Specifically, there was 
no further correspondence from the veteran on the issue until 
her service representative submitted a Statement of 
Accredited Representative in Appealed Case in May 1999, well 
after the January 1999 deadline.  

Nonetheless, because the issue of the timeliness of the 
substantive appeal is, itself, an appealable issue, the Board 
remanded the issue by decision dated in March 2000.  By 
letter dated in June 2000, the veteran was informed that the 
issue for entitlement to service connection for keloids of 
the earlobes was not timely appealed and the issue would be 
withdrawn.  There was no further argument forthcoming from 
the veteran or her service representative on this issue.  
Because the veteran did not file a timely Substantive 
Appeals, her claim for entitlement to service connection for 
the residuals of keloid removal of the ear lobes is dismissed 
as the Board does not have jurisdiction of the issue.  The 
Board also points out that no determination is being made on 
the merits of the claim, as it is not properly before the 
Board on appeal at this time.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for the residuals 
of a neck injury, claimed as muscle spasms, is not reopened 
and the benefit sought is denied.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a jaw 
disorder due to the residuals of a dental injection, is not 
reopened and the benefit sought is denied.

The claim for entitlement to service connection for the 
residuals of keloid removal, bilateral earlobes is dismissed 
for lack of jurisdiction.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the veteran testified that she was currently 
receiving VA psychiatric care but there is no evidence of 
psychiatric care currently contained in the claims file.  
Because VA is deemed to be in constructive possession of VA 
medical evidence, an attempt should be made to associate 
those records with the claims file.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The Board also notes that it does not 
appear that an attempt was made to associate psychiatric 
treatment records with the claims file subsequent to the most 
recent Board remand dated in March 2000.  Accordingly, an 
attempt should be made to associate those records.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Further, the Board again notes a diagnosis of mild anxiety in 
service.  Given the recent change in the law, the Board finds 
that a medical opinion is needed as to whether the veteran's 
current psychiatric disorder, if shown, is related to mild 
anxiety in service.  Accordingly, the veteran should undergo 
a VA examination in order to clarify the diagnosis and 
provide a medical opinion on the etiology.  Moreover, the 
veteran should be advised that while the case is on remand 
status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant psychiatric treatment.  The 
veteran should be asked to clarify the 
dates and treatment facility of her VA 
psychiatric treatment.  Even if there is 
no response from the veteran, a 
reasonable effort should be made to 
obtain records from the VA medical 
facility most likely to have provided 
care based on her last known address.  
Further, the RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  If it 
is reasonably certain that records do not 
exist or that further efforts will be 
futile, documentation of that fact should 
be associated with the claims file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding a 
psychiatric disorder.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express an 
opinion as to the following questions:

(a)  Does the veteran currently have an 
acquired psychiatric disorder as 
distinguished from a personality 
disorder?  On what information do you 
base that opinion?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  Is there any medical indication of 
an acquired psychiatric disorder 
contained in the service medical records?  
Particular attention is directed to a 
notation of mild anxiety in service.

(d)  Does the record establish that the 
veteran's psychiatric disorder, if shown 
to be an acquired psychiatric disorder, 
was at least as likely as not incurred in 
or the result of military service?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



